COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-071-CV
 
  
IN 
RE ROBERT GURLEY                                                             
RELATOR
 
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and the response 
filed by real party in interest, American Airlines, Inc., and is of the opinion 
that relief should be denied.  Accordingly, relator's petition for writ of 
mandamus is denied.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.
  
  
                                                                  PER 
CURIAM
 
  
PANEL 
B:   DAUPHINOT, LIVINGSTON, and MCCOY, JJ.
 
LIVINGSTON, 
J. would grant.
 
DELIVERED: 
May 12, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.